PER CURIAM HEADING






                     NO. 12-05-00297-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§APPEAL FROM THE
IN THE INTEREST OF J.M. AND
R.M., MINOR CHILDREN                               §     COUNTY COURT AT LAW OF

§ANDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant’s docketing statement was
due to have been filed at the time the appeal was perfected, i.e., August 18, 2005.  See Tex. R. App.
P. 32.1.  On September 21, 2005, this Court notified Appellant that she should file a docketing
statement immediately if she had not already done so.  However, Appellant did not file a docketing
statement.
            This Court issued a second notice on October 6, 2005, advising Appellant that the docketing
statement was past due.  The notice further provided that unless the docketing statement was filed
on or before October 17, 2005, the appeal would be presented for dismissal in accordance with Texas
Rule of Appellate Procedure 42.3.  The date for filing the docketing statement has passed, and
Appellant has not complied with the Court’s request.  Because Appellant has failed, after notice, to
comply with Rule 32.1, the appeal is dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered October 19, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(PUBLISH)